             Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN JOHNAKIN                                    :
                                                   :
                                  Plaintiff,       :       Case No. 2:20-CV-03787
                                                   :
vs.                                                :
                                                   :
TOM WOLF, in his official capacity as              :
Governor of the Commonwealth of                    :
Pennsylvania                                       :
                                                   :
and                                                :
                                                   :
KATHY BOOCKVAR, in her official                    :
capacity as Secretary of the Commonwealth          :
of Pennsylvania                                    :
                                                   :
and                                                :
                                                   :
JONATHAN M. MARKS, in his official                 :
capacity as Deputy Secretary for Elections         :
and Commissions                                    :
                                                   :
                                    Defendants.    :

      COMPLAINT AND REQUEST FOR TEMPORARY RESTRAINING ORDER AND
                       PRELIMINARY INJUNCTION

                                      Nature of the Case

        1.       This is an action to declare unconstitutional, enjoin and/or modify the

Commonwealth of Pennsylvania’s in-person signature collection and witnessing requirements for

minor political party and political body candidates in Pennsylvania seeking to qualify for the

November 3, 2020 general election in light of the current public health emergency caused by the

coronavirus pandemic (COVID-19) and the Governor’s emergency orders effectively shutting

down the Commonwealth.
            Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 2 of 20




                             Signature Requirements for Candidates

       2.       Pennsylvania classifies general-election candidates into three groups: (a) those

affiliated with a “Political Party”; (b) those affiliated with a “Minor Political Party”; and (c) those

affiliated with a “Political Body.” See 25 Pa C.S.A. § 2831(a) – (c) and 25 Pa. C.S.A. § 2872.2(a).

       3.       An organization qualifies as a “Political Party” if, during the most recent general

election, one of its candidates polled at least two percent of the largest entire vote cast in each of

at least ten counties and polled a total vote in the state equal to at least two percent of the largest

entire vote cast for any elected candidate. See 25 Pa. C.S.A. § 2831(a). To date, only the

Republican Party and Democratic Party are classified as “Political Parties” as defined by

Pennsylvania statute.

       4.       A “Minor Political Party” is a political party that received less than 15 percent of

the total statewide registration for all political parties. See 25 Pa. C.S.A. § 2872.2(a). “Political

Bodies” are organizations that did not have a candidate who crossed the two-percent threshold in

the last election. See Constitution Party of Pennsylvania v. Cortes, 824 F.3d 386, 390 (3d Cir.

2016) (citing Rogers v. Corbett, 468 F.3d 188, 190-91 (3d Cir. 2006)).

       5.       Political Parties select their nominees by means of taxpayer-funded primary

elections. See 25 Pa. C.S.A. § 2861(a); 25 Pa. C.S.A. § 2645(a) (“The county commissioners or

other appropriating authorities of the county shall appropriate annually, and from time to time, to

the county board of elections of such county, the funds that shall be necessary for the maintenance

and operation of the board and for the conduct of primaries and elections in such county,

including…all ballots and other primary and election supplies required by this act”).

       6.       Candidates seeking the nomination of a Political Party must submit “nomination

petitions” with a specified number of signatures of voters registered with their party in order to be
             Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 3 of 20




placed on that party’s primary election ballot. See 25 Pa. C.S.A. § 2867. The winning candidates

in the primary election automatically qualify for placement on the ballot in the general election.

See 25 Pa. C.S.A. § 2862.

        7.       “Political Bodies” and “Minor Political Parties” (and voters registered as such) are

not able to participate in Pennsylvania’s primary election. Instead, candidates of these parties do

not circulate “nomination petitions”, but rather, must circulate “nomination papers” and obtain the

required number of signatures from voters in order to appear on the general election ballot. See 25

Pa. C.S.A. § 2872.2(a) – (c).

        8.       Currently, there are no Minor Political Parties in Pennsylvania.

        9.       The signature requirements for “Political Parties” (i.e. the Republican Party and the

Democratic Party) are specified in 25 Pa. C.S.A. § 2872.1 (e.g. President of the United States:

2,000 signatures; Governor: 2,000 signatures, including at least one hundred from each of at least

ten counties; Representative in the General Assembly: 300 signatures).

        10.      Until 2016, the signature requirement for “Minor Political Parties” and “Political

Bodies” fluctuated from year to year because it was defined as “two per centum of the largest

entire vote cast for any elected candidate in the State at large at the last preceding election at which

State-wide candidates were voted for” and for all other positions, the signature requirement was

set at “two per centum of the largest entire vote cast for any officer, except a judge of a court of

record, elected at the last preceding election in said electoral district for which said nomination

papers are to be filed, and shall be not less than the number of signers required for nomination

petitions for party candidates for the same office” 25 Pa. C.S.A. § 2911(b).

        11.      In 2016, the Third Circuit Court of Appeals affirmed the judgment of this Court

holding § 2911(b) unconstitutional as applied in combination with 25 Pa. C.S.A. § 2937. See
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 4 of 20




Constitution Party of Pennsylvania v. Cortes, 824 F.3d 386, 389 (3d Cir. 2016) (“We simply hold

that what the Commonwealth cannot do is avoid the clear import of the District Court’s order in

this case: that §§ 2911(b) and 2937, when enforced together, are unconstitutional as applied to the

Aspiring Parties”). Accordingly, Chief Judge Lawrence F. Stengel ordered, inter alia, that the

signature requirements for Political Bodies be set at a specified number for all offices. See Order,

Constitution Party v. Aichele, No. 12-2726, Doc. No. 115 (E.D. Pa. February 1, 2018) (attached

as Exhibit A).

       12.       As a result, this Court’s February 1, 2018 order in Constitution Party v. Aichele

established the signature requirements listed therein which now apply to Political Body candidates.

See Exhibit A.

       13.       Pursuant to this Court’s February 1, 2018 order, the signature requirement for a

Political Body candidate seeking the position of Representative in Congress varies based on the

Congressional District, between 1,800 for District 12 and 5,753 for District 3. See Exhibit A and

Pennsylvania Department of State, Minor Political Party and Political Body Signature

Requirements for Statewide Offices for General Election – November 3, 2020, attached hereto as

Exhibit B.

       14.       Candidates of their respective Political Body may collect signatures from the tenth

Wednesday prior to the primary until the deadline for filing their nomination papers, which is the

second Friday subsequent to the primary. 25 Pa. C.S.A. § 2913(b) – (c). These dates were revised

pursuant to the enactment of Act 2020-12 to be February 19, 2020 and August 3, 2020.
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 5 of 20




                                            PARTIES

       15.     Plaintiff Melvin Johnakin is an independent candidate for the office of

Representative in Congress for the 3rd Congressional District who seeks to qualify for the

Commonwealth’s November 3, 2020 General Election ballot.

       16.     Defendant Tom Wolf is the Governor of Pennsylvania and possesses emergency

power to act during emergencies and times of crisis, including the COVID-19 pandemic. Plaintiff

asserts his claims against Governor Wolf is his official capacity only. Governor Wolf’s address is:

Office of the Governor, 508 Main Capital Building, Harrisburg, PA 17120.

       17.     Defendant Kathy Boockvar is the Secretary of the Commonwealth of Pennsylvania

and serves as the head of the Department of State, “which promotes the integrity of the electoral

process.” The Secretary of the Commonwealth is Pennsylvania’s Chief Election Official.

Additionally, the Secretary of the Commonwealth determines the forms of nomination petitions

and papers, expense accounts and all other forms and records and determines the sufficiency of

nomination petitions, certificates and papers of candidates for President of the United States,

presidential electors, United States senators, representatives in Congress and all State offices,

including senators, representatives and judges of all courts of record, and delegates and alternate

delegates to National Conventions and members of State committees. 25 Pa. Stat. Ann. § 2621(a),

(d). Plaintiff asserts his claims against Secretary Boockvar in her official capacity only. Secretary

Boockvar’s address is 302 North Office Building, 401 North Street, Harrisburg, PA 17120.

       18.     Defendant Jonathan Marks is the Deputy Secretary for Elections and Commissions

for the Bureau of Commissions, Elections and Legislation. Deputy Secretary Marks oversees the

Commonwealth’s electoral process, campaign finance, voter registration and office of notary

public, commissions and legislation. Plaintiffs assert their claims against Deputy Secretary Marks
          Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 6 of 20




in his official capacity only. Deputy Secretary Marks’ address is 210 North Office Building,

Harrisburg, PA 17120.

       19.     At all times relevant to this action, Defendants were engaged in state action under

color of state law.

       20.     Defendants are being sued in their official capacities for declaratory and injunctive

relief under 42 U.S.C. § 1983 and 28 U.S.C. § 2201, as well as costs and attorney’s fees under 42

U.S.C. § 1988(b).

                                         JURISDICTION

       21.     Jurisdiction in this case is predicated on 28 U.S.C. § 1331, this being a case arising

under the Constitution of the United States and 42 U.S.C. § 1983.

                                               VENUE

       22.     Venue is proper in this District under 28 U.S.C. 1391(b) because a substantial part

of the events giving rise to Plaintiff’s claims occurred in the Eastern District of Pennsylvania.

                                               FACTS

                      The COVID-19 Pandemic and Pennsylvania’s Response

       23.     In December 2019, an outbreak of respiratory disease caused by a novel

Coronavirus emerged in Wuhan, China. The respiratory disease caused by the novel Coronavirus,

now known as “COVID-19,” is an infectious disease that is easily spread from person to person

and can result in serious illness and death.

       24.     On January 30, 2020, after the coronavirus outbreak had spread well beyond China,

the World Health Organization declared that COVID-19 constitutes a Public Health Emergency of

International Concern.
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 7 of 20




       25.     On January 31, 2020, as a result of confirmed cases of COVID-19 in the United

States, Health and Human Services Secretary Alex M. Azar, II declared a nationwide public health

emergency retroactive to January 27, 2020.

       26.     The last day to circulate and file nomination petitions by Republican and

Democratic candidates was February 18, 2020. Accordingly, Republican and Democratic

candidates were not affected by Governor Wolf’s subsequent “stay at home” orders or other

executive orders as a result of the COVID-19 pandemic.

       27.     The first day for Political Body candidates to circulate and file nomination papers

was February 19, 2020.

       28.     On February 27, 2020, the Centers for Disease Control issued guidance

recommending, among other things, that members of the public practice “social distancing” and

minimize close contact with others in order to slow the spread of COVID-19.

       29.     On March 6, 2020, Governor Wolf proclaimed the existence of a disaster

emergency throughout the Commonwealth pursuant to 35 Pa. C.S. § 7301(c). See “Proclamation

of Disaster Emergency,” March 6, 2020, attached hereto as Exhibit C.

       30.     On March 11, 2020, the World Health Organization declared COVID-19 to be a

global pandemic.

       31.     On March 13, 2020, the President of the United States declared a national

emergency (retroactive to March 1, 2020) due to the COVID-19 outbreak in the United States.

       32.     On March 19, 2020, Governor Wolf issued an order regarding the closure of all

businesses that are not life sustaining. “No person or entity shall operate a place of business in the

Commonwealth that is not a life sustaining business regardless of whether the business is open to

members of the public...Enforcement actions will be taken against non-life sustaining businesses
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 8 of 20




that are out of compliance effective March 21, 2020, at 12:01 a.m.” The order specifically defines

“business, professional, labor, political, and similar organizations” as non-life sustaining

(emphasis added). See “Order of the Governor of Pennsylvania Regarding the Closure of All

Businesses that are not Life Sustaining,” March 19, 2020, attached hereto as Exhibit D.

       33.     On March 23, 2020, Governor Wolf issued a stay at home order effective until April

6, 2020. “All individuals residing in Allegheny County, Bucks County, Chester County, Delaware

County, Monroe County, Montgomery County, and Philadelphia County are ordered to stay at

home except as needed to access, support, or provide life sustaining business, emergency, or

government services…Individuals leaving their home or place of business to access, support, or

provide life sustaining services for themselves, another person, or a pet must employ social

distancing practices as defined by the Centers for Disease Control and Prevention. Individuals are

permitted to engage in outdoor activities; however, gatherings of individuals outside of the home

are generally prohibited except as may be required to access, support or provide life sustaining

services.” See “Order of the Governor of the Commonwealth of Pennsylvania for Individuals to

Stay at Home,” March 23, 2020, attached hereto as Exhibit E.

       34.     Between March 24, 2020 and March 31, 2020, Governor Wolf amended his March

23, 2020 stay at home order to include additional counties in Pennsylvania.

       35.     On March 25, 2020, Governor Wolf authorized temporary remote notarization of

some documents during the Coronavirus Emergency. See Exhibit F attached hereto.

       36.     On April 1, 2020, Governor Wolf issued a statewide “stay at home order” effective

until April 30, 2020. “All individuals in the Commonwealth are ordered to stay at home except as

needed to access, support, or provide life-sustaining businesses, emergency, or government

services…Individuals leaving their home or place of residence to access, support, or provide life
          Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 9 of 20




sustaining services for themselves, another person, or a pet must employ social distancing practices

as defined by the Centers for Disease Control and Prevention.” See “Order of the Governor of the

Commonwealth of Pennsylvania for Individuals to Stay at Home,” April 1, 2020, attached hereto

as Exhibit G.

        37.     On April 22, 2020, Governor Wolf instituted a process to “reopen Pennsylvania”

with a targeted May 8, 2020 start date. He classified counties as being in a “red phase,” a “yellow

phase,” or a “green phase.”1

        38.     The red phase maintains the stay at home orders. For counties in the “yellow

phase,” the stay at home order will be lifted, but “large gatherings of more than 25 [people are]

prohibited…all entertainment (such as casinos, theaters) remain closed…restaurants and bars [are]

limited to carry-out and delivery only.” See Footnote 1, supra.

        39.     The Governor’s website notes that Pennsylvanians should still maintain social

distancing of at least six feet even in counties that are in the “yellow phase.” (“All Pennsylvanians

should continue to maintain social distancing even as the reopening and easing of restriction

process begins. With few exceptions, Pennsylvanians should maintain a distance of six feet from

each other, gatherings of more than 25 people will be prohibited, and non-essential travel should

be avoided”). See Footnote 1, supra.

        40.     On May 1, 2020, Governor Wolf announced that 24 counties in the northwest and

north-central regions of Pennsylvania will move from a “red phase” to a “yellow phase” beginning

May 8, 2020.2




1
  https://www.governor.pa.gov/newsroom/gov-wolf-reopening-targeted-for-may-8-in-north-central-northwest/ and
https://www.governor.pa.gov/process-to-reopen-pennsylvania/
2
  https://www.governor.pa.gov/newsroom/gov-wolf-announces-reopening-of-24-counties-beginning-may-8/
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 10 of 20




        41.     On May 8, 2020, Governor Wolf announced that 13 more counties, located in

mostly in southwestern and southcentral Pennsylvania, will move from a “red phase” to a “yellow

phase” beginning on May 15, 2020.3

        42.     On May 8, 2020, Secretary of Health Dr. Rachel Levine signed new orders

extending the “stay at home” orders for “red phase” counties until June 4, 2020, including

Philadelphia. See Exhibit H attached hereto.

        43.     Philadelphia County did not enter the “yellow phase” until June 5, 2020 and did not

enter the “green phase” until June 26, 2020 under Pennsylvania’s statewide guidelines.4

        44.     However, the City of Philadelphia imposed additional guidelines on the local level

and did not begin its initial “green phase” of reopening until July 3, 2020.5

        45.     Even though Philadelphia has entered the “green phase”, Plaintiff will have lost

over 14 weeks of signature collection time allotted to him to collect signatures in person under

Pennsylvania law.

        46.     According to the Centers for Disease Control, older adults (particularly those over

65) and people of any age who have serious underlying medical conditions (including asthma,

heart disease, cancer, and diabetes) may be at higher risk for severe illness from COVID-19.

    Gathering Signatures for Nomination Papers Is Both Illegal and Practically Impossible
                                Under Pennsylvania Law

        47.     Petitioning to qualify candidates and Political Bodies for Pennsylvania’s November

3, 2020 general election ballot is not defined as an “essential” activity under Governor Wolf’s


3
  https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-move-to-yellow-phase-ofreopening-
on-may-15/
4
  https://www.governor.pa.gov/newsroom/reopening-phase-orders-updated-to-include-12-additional-counties-
moving-to-green-on-june-26/
5
 https://www.phila.gov/guides/reopening-with-care/reopening-
guidance/?mc_cid=c9c3c9a822&mc_eid=c1d0b8ab34
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 11 of 20




March 23 stay at home order, or any subsequent amendments thereto. The public health emergency

caused by COVID-19 and the various “stay at home” orders issued by Governor Wolf make it

unlawful and practically impossible to gather signatures for nomination papers in Pennsylvania.

The Governor’s website stated that “[l]aw enforcement remains focused on achieving voluntary

compliance through education, but citations are possible for violators depending on the specific

circumstances of an investigation.”6 Further, government officials at virtually every level are

directing people to stay at home, to practice “social distancing,” and to avoid being within six feet

of other people.

        48.     The Governor’s new remote rules for notaries and witnesses demonstrate that

requiring in-person contact to satisfy Pennsylvania’s petitioning requirements is not presently

possible. Further, it will remain difficult if not practically impossible to collect signatures after

emergency measures are lifted, because personal contact with large numbers of people during the

COVID-19 pandemic will continue to present an unacceptable risk to the public health.

        49.     Gathering signatures during the COVID-19 outbreak endangers not only the health

but also the lives of petition-circulators, potential signers, and the public at large.

        50.     Even if it were legal and/or physically feasible to gather signatures during the

current public health emergency, petition-circulators will be unable to gather signatures because

there are fewer people congregating in public places and fewer people are likely to open their door

to strangers who come knocking.




6
 https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-move-to-yellow-phase-ofreopening-
on-may-15/
             Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 12 of 20




                         Safer and Less Burdensome Alternatives Are Available

           51.      Pennsylvania adopted its in-person signature-gathering procedure in 1937, and it

has not substantially updated or improved the procedure in the 83 years since.

           52.      Collecting signatures by hand on paper nomination petitions is inherently

burdensome, labor-intensive and inefficient as a means of demonstrating voter support. Many

signatures are invalidated due to illegibility, missing information and other technical defects. This

obliges candidates and parties to collect 25-50 percent more signatures than the requirement, to

account for those that may be invalidated, which needlessly increases the burden and expense of

demonstrating the requisite modicum of voter support.

           53.      Pennsylvania has adopted the Pennsylvania Electronic Transactions Act (a version

of which all states have enacted), providing that electronic signatures must be given legal effect

for purposes of most contracts and many other legal instruments. See 73 P.S. § 2260.101 et seq.

           54.      Arizona has already implemented online petitioning. “In Arizona, candidates are

required to obtain a minimum number of petition signatures to appear on a ballot. Voters interested

in assisting Statewide and Legislative candidates can now sign a petition electronically”. See

Arizona Secretary of State: Citizen Clean Elections Commission, Welcome to E-Qual7

           55.      On March 19, 2020, New Jersey’s Governor by executive order implemented online

petitioning and signature collection for candidates in response to the coronavirus pandemic. “The

Secretary of State, county clerks, and municipal clerks shall also accept petitions with signatures

collected via an online form created by the Secretary of State, which shall be available for use by

Thursday, March 19, 2020”. See Executive Order No. 105, March 19, 20208




7
    https://apps.azsos.gov/equal/
8
    https://www.state.nj.us/state/elections/assets/pdf/candidate/EO-105.pdf
           Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 13 of 20




          56.     Denver, Colorado and the District of Columbia have also implemented a web-

enabled application called E-Sign, which enables petition circulators to collect signatures on

electronic tablets. These web-based platforms are integrated with the jurisdiction’s voter rolls, and

thus validate signatures automatically, eliminating the need to collect more signatures than the

statutorily required number.

          57.     In Vermont, the legislature passed a bill that eliminated petition requirements for

the 2020 general election. “[A] person shall not be required to collect voter signatures in order to

have the person’s name placed on any ballot in the year 2020, including on any local election

ballot. Accordingly, a person shall not be required to file a primary petition as a major party

candidate for the primary, a statement of nomination as an independent candidate for the general

election, or a petition as a candidate for a local election, as those contain the voter signatures.”

Vermont Act 92 of 2020, Sec. 2(a).9

          58.     In Illinois, Chief Judge Pallmeyer of the United States District Court for the

Northern District of Illinois granted a preliminary injunction to minor party plaintiffs in a case

based on similar facts and circumstances as this one. See Libertarian Party of Illinois, et al. v.

Pritzker, et al., No. 1:2020cv02112-Document 26 (N.D. Ill. 2020). Pursuant to the Court’s order,

the minor party and independent candidate plaintiffs are qualified for placement on Illinois’

November 3, 2020 general election ballot for each office for which the respective party or

candidate qualified for placement on Illinois’ general election ballot in either 2018 or 2016, and

Illinois’ petition requirements for such offices are enjoined. See id.




9
    https://legislature.vermont.gov/Documents/2020/Docs/ACTS/ACT092/ACT092%20As%20Enacted.pdf
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 14 of 20




       59.     For all other minor party and independent candidates, the Illinois Court reduced the

signature requirements to 10 percent of the signature requirement specified in the State of Illinois

2020 Candidate’s Guide issued by the Illinois State Board of Elections.

       60.     Additionally, the Illinois Court: (1) enjoined the in-person signature requirement,

circulator statement, and notarization requirement for minor party and independent candidates; (2)

enjoined the requirement that minor party or independent candidates must file the “original sheets

which have been signed by the voters and by the circulator, and not photocopies or duplicates of

such sheets”; (3) ordered that a physical “wet” signature is permitted but not required on the

candidate’s petition, such that petition signers may physically sign a copy of a candidate’s petition,

or they may electronically sign the petition using a finger or a device such as a computer mouse

or stylus; and (4) extended the filing deadline for new political party and independent candidates

from June 22, 2020 to August 7, 2020. See id.

                           Impossibility of Circulation by Candidates

       61.     Plaintiff and his supporters have been undertaking their best efforts in collecting

signatures in order to qualify candidates for Pennsylvania’s November 3, 2020 general election

ballot, while at the same time complying with the orders and directives of the Commonwealth of

Pennsylvania and/or City of Philadelphia issues in response to the COVID-19 pandemic.

       62.     Such signatures must be collected in-person and witnessed in-person under

Pennsylvania law.

       63.     In the 3rd Congressional District, 38%-48% of the population are senior citizens, of

which a majority have pre-existing medical conditions. Of this population, 35% are low income

and reside in public housing. Plaintiff has supported this population in many ways over the past

22 years, and many persons in this population desire to support Plaintiff in the general election.
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 15 of 20




       64.     As a result of the orders and directives issued in response to the COVID-19

pandemic prohibiting non-essential solicitation, Plaintiff and his supporters have encountered

significant difficulty with and have been unable to have in-person interaction with the senior

citizen population of the 3rd Congressional District to secure signatures.

       65.     Political Body candidates had only one month to collect signatures before Governor

Wolf issued his “stay at home” orders. Because of these expansive emergency orders issued by the

Governor, the public health concerns, measures and protocols described herein, it is not possible

for the Plaintiff and his supporters to gather additional nomination paper signatures other than the

miniscule number that may be collected within circulators’ separate households.

       66.     Substantive petition gathering, in public places, or door-to-door, is not presently

possible in Pennsylvania for Political Body candidates and has been severely hampered by the

orders and directives issued in response to the COVID-19 pandemic.

       67.     Signatures collected to support Political Body candidates must be filed not later

than August 3, 2020 with the appropriate elections officials in Pennsylvania in order for those

candidates to qualify for the November 3, 2020 general election ballot.

       68.     Because of the Governor’s orders issued between March 19, 2020 and the present

and public health concerns, measures and protocols described herein, it is impossible for Political

Body candidates such as Plaintiff to collect the required number of signatures in-person and

properly witness them as required by Pennsylvania law before the August 3, 2020 deadline for

Political Body candidates.

       69.     At present, Defendants continue to enforce signature requirements that were

invalidated in Constitution Party v. Aichele. The Pennsylvania Department of State has posted the

signature requirements online based on an order this Court entered on June 30, 2016. See
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 16 of 20




Pennsylvania Department of State, Minor Political Party and Political Body Signature

Requirements for Statewide Offices for General Election – November 3, 2020, attached hereto as

Exhibit B.

       70.     The correct signature requirements, however, are established by this Court’s

February 1, 2018 order, which expressly supersedes the Court’s June 30, 2016 order. See Exhibit

A.

                               Injury-in-Fact Caused to Plaintiff

       71.     Pennsylvania law, together with the coronavirus outbreak, resulting COVID-19

Pandemic and the Governor’s orders, causes injury-in-fact to Plaintiff and Plaintiff’s First and

Fourteenth Amendment rights.

       72.     Plaintiff’s injuries are fairly traceable to the Pennsylvania laws requiring in-person

signature collection for candidates between February 19, 2020 to August 3, 2020 and the

Governor’s orders described herein.

       73.     This Court has the power to properly redress Plaintiff’s injuries by issuing

prospective injunctive and declaratory relief prohibiting enforcement of Pennsylvania’s signature

requirement for candidates for office for the November 3, 2020 general election.

       74.     This Court may properly redress Plaintiff’s injuries by directing Defendants to

accept for the November 3, 2020 general ballot candidates such as Plaintiff running for office

without requiring the supporting signatures from voters otherwise required by Pennsylvania law.

                                  FIRST CAUSE OF ACTION

                                      FIRST AMENDMENT

       75.     Plaintiff incorporates herein by reference each of the foregoing paragraphs and

allegations as though the same were set forth in full herein at length.
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 17 of 20




        76.      Under present circumstances, Pennsylvania’s ballot access requirements for Minor

Political Parties and Political Bodies violate rights guaranteed to Plaintiffs by the First and

Fourteenth Amendments to the United States Constitution, as enforced through 42 U.S.C. § 1983.

        77.      A real and actual controversy exists between the parties.

        78.      Plaintiff has no adequate remedy at law other than this action for declaratory and

equitable relief.

        79.      Plaintiff is suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this Court.

                                 SECOND CAUSE OF ACTION

              FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE

        80.      Plaintiff incorporates herein by reference each of the foregoing paragraphs and

allegations as though the same were set forth in full herein at length.

        81.      Under present circumstances, Pennsylvania’s ballot access requirements for Minor

Political Party and Political Bodies violate rights guaranteed to Plaintiffs by the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution, as enforced through 42

U.S.C. § 1983.

        82.      A real and actual controversy exists between the parties.

        83.      Plaintiff has no adequate remedy at law other than this action for declaratory and

equitable relief.

        84.      Plaintiff is suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this Court.
         Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 18 of 20




                                 THIRD CAUSE OF ACTION

                    FOURTEENTH AMENDMENT DUE PROCESS CLAUSE

        85.     All previous paragraphs and allegations are incorporated herein.

        86.     Under present circumstances, Pennsylvania’s emergency “stay at home” orders

preventing in-person meetings, coupled with the Pennsylvania Department of State’s signature

requirement for Minor Parties and Political Bodies that is contrary to the signature requirement

mandated in Constitution Party v. Aichele (see Exhibit A), have so altered Pennsylvania’s ballot

access requirements for Pennsylvania’s November 3, 2020 election that the Defendants have not

only made it impossible for the Plaintiff to comply with existing Pennsylvania law, they have

changed Pennsylvania’s ballot requirement in the midst of the 2020 election and thereby violated

rights guaranteed to Plaintiff by the Due Process Clause of the Fourteenth Amendment to the

United States Constitution, as enforced through 42 U.S.C. § 1983.

        87.     A real and actual controversy exists between the parties.

        88.     Plaintiff has no adequate remedy at law other than this action for declaratory and

equitable relief.

        89.     Plaintiff is suffering irreparable harm as a result of the violations complained of

herein, and that harm will continue unless declared unlawful and enjoined by this Court.

                                    DEMAND FOR RELIEF

        WHEREFORE, the Plaintiff respectfully requests that this Court:

                1.     Assume original jurisdiction over this case;

                2.     Issue a temporary restraining order and/or preliminary injunction (i)

        prohibiting enforcement of Pennsylvania’s signature requirements for Minor Party and

        Political Body candidates for office for Pennsylvania’s November 3, 2020 general election;
 Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 19 of 20




(ii) directing Defendants to accept Plaintiff’s nominating papers for the November 3, 2020

general election without requiring supporting signatures from voters; and (iii) directing

Defendants to place Plaintiff’s name on the Pennsylvania November 3, 2020 general

election ballot;

        3.         Issue a declaratory judgment holding that, in light of the current public

health emergency caused by the novel coronavirus and executive orders requiring that

Pennsylvania citizens stay at home, Pennsylvania’s supporting signature requirements for

Minor Political Party and Political Body candidates for office cannot be constitutionally

enforced under the First and Fourteenth Amendments, that Defendants must accordingly

accept Plaintiff’s nomination papers for the November 3, 20202 general election ballot

without requiring supporting signatures from voters, and that Defendants must accordingly

place Plaintiff’s name as a candidate on the Pennsylvania November 3, 2020 general

election ballot;

        4.         Issue a permanent injunction (i) prohibiting enforcement of Pennsylvania’s

supporting signature requirement for candidates for office for Pennsylvania’s November 3,

2020 general election; (ii) directing Defendants to accept Plaintiff’s nomination papers for

the November 3, 20202 general election ballot without requiring supporting signatures

from voters; and (iii) directing Defendants to place Plaintiff’s name on the Pennsylvania

November 3, 2020 general election ballot;

        5.         Order Defendants to pay to Plaintiff his costs and reasonable attorney’s fees

under 42 U.S.C. § 1988(b); and

        6.         Retain jurisdiction over this matter and order Defendants to provide to

Plaintiff any additional relief the Court deems just and appropriate under the circumstances.
       Case 2:20-cv-03787-JDW Document 1 Filed 08/04/20 Page 20 of 20




                                Respectfully submitted,
                               VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN

                                    /s/ Michael T. van der Veen
DATE: 8/4/2020               BY:   ____________________________
                                   Michael T. van der Veen, Esquire
                                   Attorney for Plaintiff
                                   Attorney ID No. 75616
                                   1219 Spruce Street
                                   Philadelphia, PA 19107
                                   P: 215-546-1000
                                   F: 215-546-8529
                                   E: mtv@mtvlaw.com
